Title: Elkanah Watson, Jr., to William Temple Franklin, 25 December 1782
From: Watson, Elkanah, Jr.
To: Franklin, William Temple


Dear SirNantes 25 December 1782
I write this principally to acquaint you that I find the Unfortunate Captn. Hardy sick in my Appartments—but is determined if possible to go out with Captn. All who waits the Event of Peace or War. His Situation is really distressing; & I beg you’ll make a little Exertion to accomplish what I assured him last Septr. would be done through your Influence. If you can make up the Sum between you & Mr. Jay to about 15 Guineas, I have the best Reasons to assure you, that I am fully persuaded, you will be reimbursed by Captn. Hardy immediately after his Arrival in America. After this I have another favour to beg for myself—no less singular than impertinent, however when you have made full Allowance for my Whim—I beg you’ll say nothing upon the Matter, whether it be practicable or not. In short, I mean to beg a suit, of your Grand fathers Old Cloaths, that never can be of any Service to him, or any Body else—to be plain—Madam Wright, has fabricated (I think) a most striking Likeness of him in Wax in my Possession—which I wish to sett up in my study—dressed in his own Cloaths. If I can be gratifyed in this, pray be so polite as to write me, as I will take the necessary Means of having them conveyed forward—
I am with Esteem Sir Yr. very Hum: Sert.
Elkh. Watson Jr:
Mr. Willm. Franklin Passy.

We have taken the liberty to Inclose you a packett—the postage for wch. you’l please to note to me—& I beg you’l be so good as to forward it by the first messenger for England—

 
Addressed: A Monsieur / Monsr. Wm. Franklin / a Passy / prés Paris
Notation: E Watson 25 Dec. 82
